Citation Nr: 0816117	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  03-25 418	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for Type II Diabetes Mellitus.  

2.  Entitlement to a separate, initial compensable disability 
rating for erectile dysfunction (impotence).  

3.  Entitlement to a separate, initial compensable disability 
rating for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
April 1968.  

This appeal to the Board of Veterans Appeals (Board) is from 
a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
relevant part, that decision granted the veteran's claim for 
service connection for Type II Diabetes Mellitus and assigned 
a 20 percent initial disability rating.  Service connection 
was also granted for hypertension as a complicating factor of 
his diabetes mellitus, at a noncompensable rating 
(zero percent).  Service connection was further granted for 
erectile dysfunction (a.k.a., impotence) as another 
complicating factor of his diabetes mellitus, also at a 
noncompensable rating (zero percent).  The ratings are 
retroactively effective from May 8, 2001, due to change in 
the law on that date per 38 C.F.R. §§ 3.114 and 3.400 (2007).  
He wants higher initial disability ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board remanded this case in February 2006 and again in 
September 2007 for further procedural and evidentiary 
development.  

In addition, the Board notes that the veteran was notified in 
August 2005 that the RO had denied service connection for his 
claims of left ear damage with infection and left ear hearing 
loss.  Concerning this, a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction (here, the RO) and a desire to 
contest the result will constitute a notice of disagreement 
(NOD).  38 C.F.R. § 20.201 (2007).  While special wording is 
not required, the NOD must be in writing and in terms that 
can be reasonably construed as a disagreement with that 
determination and a desire for appellate review.  Id.  A 
veteran must file a NOD with a determination by the agency of 
original jurisdiction within one year from the date that the 
RO mailed notice of the determination.  38 C.F.R. § 20.302(a) 
(2007).  


Here, the veteran submitted a statement in November 2007 
expressing disagreement, well over one year from the date of 
the August 2005 notice of determination.  Although his 
representative's April 2008 informal hearing presentation 
requests that the issue of service connection for the claimed 
ear disabilities be referred to the RO, the November 2007 
letter of disagreement cannot be construed as a timely NOD 
with respect to service connection for left ear damage with 
infection and left ear hearing loss.  38 C.F.R. § 20.302(a).  
So, as requested, these additional claims are referred - 
rather than remanded, to the RO for further development and 
consideration.  The Board does not have jurisdiction to 
consider them.  38 C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin and a 
restricted diet but has not required him to limit (meaning 
regulate) his activities.  

2.  The veteran has erectile dysfunction as a residual of his 
diabetes, but he does not have physical deformity of his 
penis.  Moreover, he is already receiving special monthly 
compensation (SMC) on account of the loss of use of a 
creative organ.  

3.  The veteran's hypertension, another complication of his 
diabetes, does not manifest diastolic blood pressures 
predominantly 100 or more or systolic pressures predominantly 
160 or more.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 20 percent for the Type II Diabetes Mellitus.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2007).  

2.  The criteria are not met for a higher, i.e., compensable, 
disability rating for the erectile dysfunction.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007);  
38 C.F.R. §§ 4.1-4.14, 4.20, 4.21, 4.27, 4.31, 4.115b, 
Diagnostic Code 7522 (2007).  

3.  The criteria are not met for a higher, i.e., compensable, 
disability rating for the hypertension.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 4.21, 
4.31, 4.104, Diagnostic Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of a VCAA letter from the RO to the 
veteran dated in July 2002.  The RO issued that letter before 
initially adjudicating his claims in the May 2003 decision on 
appeal.  That July 2002 letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by informing the 
veteran of any information and evidence not of record:  
(1) that is necessary to substantiate his claim; 
(2) that VA will seek to provide; 
(3) that he is expected to provide; and 
(4) asking that he provide any evidence in his possession 
pertaining to the claim.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

It equally deserves mentioning that subsequent March and 
September 2006, and May and October 2007 letters from the RO 
and Appeals Management Center (AMC) further advised the 
veteran of the downstream disability rating and 
effective date elements of his claims, keeping in mind that 
they initially arose in the context of him trying to 
establish his underlying entitlement to service connection 
(since granted for his diabetes mellitus and complicating 
erectile dysfunction and hypertension).  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating 
and/or effective date does not trigger additional section 
5103(a) notice.  The Dingess Court determined that to hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the initial disability 
rating and effective date assigned prior to the enactment of 
the VCAA - so before November 9, 2000.  If, as here, this 
did not occur until after that date, the veteran is entitled 
to pre-decisional notice concerning all elements of his 
claims, including these downstream disability rating and 
effective date elements.  And if he did not receive this 
notice, for whatever reason, it is VA's obligation to explain 
why this is not prejudicial error, i.e., harmless.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, 
here, as mentioned, the AMC provided the veteran with Dingess 
notice in March and September 2006, and in May and October 
2007, pertaining to the downstream disability rating and 
effective date elements of his claims, such that there is no 
prejudicial error because of a VCAA content deficiency.

And after providing that additional VCAA notice, the AMC 
subsequently went back most recently and readjudicated the 
veteran's claims in the January 2008 supplemental statement 
of the case (SSOC) - including addressing any additional 
evidence received in response to that additional notice.  
This is important to point out because the Federal Circuit 
Court and Veterans Claims Court have recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  So the timing 
defect in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), VA medical records, 
and had him undergo several VA medical examinations to 
determine the severity of the disabilities at issue.  The RO 
and AMC also assisted him in obtaining private medical 
evidence pertinent to his claims.  Therefore, the Board is 
satisfied the RO and AMC have made reasonable efforts to 
obtain any identified medical records.  



The last VA examination evaluating the severity of the 
veteran's disabilities was in November 2007.  The record is 
inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2007).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 
Vet. App. 121 (1991).

Consequently, another VA examination to assess the severity 
of the disorders is unnecessary.  There is more than enough 
evidence to decide the veteran's claims for higher initial 
ratings for the disabilities on appeal.  Neither the veteran 
nor his representative has contended that any additional 
evidence remains outstanding.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2007); 38 C.F.R. § 4.1 (2007).  If a veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20; see also 
38 C.F.R. § 4.27 (providing specific means of listing 
Diagnostic Code for unlisted disease or injury). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.



If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if, as here, there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Higher Disability Rating for the Type II Diabetes Mellitus

The veteran's Type II Diabetes Mellitus disability is 
currently evaluated under Diagnostic Code 7913 as 20-percent 
disabling.  Under Diagnostic Code 7913, a rating of 20 
percent is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  The next higher rating of 40 percent is 
assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  60 percent disability 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  


A maximum 100- percent rating is warranted if the disorder 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
three hospitalizations a year or weekly visits to a diabetic 
provider, plus either progressive loss of weight and strength 
or signs that would be compensable if separately evaluated.  
Diagnostic Code 7913.

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  The phrase "regulation of activities" means 
"avoidance of strenuous occupational and recreational 
activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (defining the term within the 
criteria for a 100-percent rating)).  

In addition, the rating criteria for Diagnostic Code 7913 
indicates that compensable complications from diabetes 
mellitus are evaluated separately, unless they are part of 
the criteria used to support a 100 percent evaluation.  
See Diagnostic Code 7913, Note (1).  Quite significantly, 
though, noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.  Id.

The evidence of record does not support a rating above the 20 
percent currently assigned.  38 C.F.R. § 4.7.  While the 
veteran's diabetes mellitus requires insulin and a restricted 
diet, both of which are required for a 40 percent rating, 
there is simply no medical evidence that this condition has 
restricted his activities, meaning required that he regulate 
them in the occupational and recreational sense discussed in 
Camacho, which also is an essential element for a 40 percent 
disability rating under Diagnostic Code 7913.  



Notably, the April 2003 VA examiner noted the veteran's 
report of "some restriction in his activity," but did not 
make any objective findings in this regard.  Cf., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."  That is to say, "[e]vidence which 
his simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical 
evidence'"...."].  The more recent October 2006 VA 
examination also failed to determine the veteran's required 
restriction of activities.  And while a review of private and 
VA treatment records in his c-file showed he occasionally had 
some difficulty walking, there was no indication he had to 
avoid strenuous occupational and recreational activities due 
to his diabetes mellitus.  

The November 2007 VA examination report, obtained on remand 
specifically to assist in making this important 
determination, produced a fuller picture of the current 
severity of the veteran's diabetes mellitus.  The November 
2007 examination report recorded his assertion that he cannot 
exercise frequently because this will disturb his blood sugar 
levels, and that he is having a difficult time maintaining 
his blood sugar level.  It was noted that he was on insulin 
at the time and that he even presented himself in a 
wheelchair.  Nonetheless, and most significantly, after 
reviewing the c-file and personally examining the veteran, 
the November 2007 examiner determined the veteran's diabetes 
does not interfere with his activities - that is, does not 
require regulation of them.  

Further, the November 2007 VA examination revealed the 
veteran had no hospitalizations due to ketoacidosis or 
hypoglycemia, which is confirmed by the report of his earlier 
October 2006 VA examination.  And although he reportedly saw 
a physician up to twice monthly, it was not attributed to 
ketoacidosis or hypoglycemia.  Moreover, although the October 
2006 VA examination report acknowledged that the veteran's 
weight had dropped from 290 to 207 pounds in the last ten 
years, it is important to remember that this weight loss was 
purposefully undertaken to control his diabetes.  So, in 
short, the medical evidence of record provides highly 
probative evidence against the claim.  

Finally, the Board notes that a November 2007 VA eye 
examination found that the veteran has bilateral retinopathy 
and maculopathy as yet another complication of his diabetes.  
But even considering his complicating factors of 
hypertension, erectile dysfunction, and bilateral 
retinopathy, his underlying condition of diabetes mellitus is 
simply not severe enough according to the rating criteria to 
merit a rating higher than 20 percent, let alone a 100 
percent disability rating.  See Diagnostic Code 7913, Note 
(1).  And as such, unless it is appropriate to assign a 
noncompensable rating for the bilateral retinopathy, the 
retinopathy should be separately evaluated, which it is.  Id.  
The veteran already has a separate 50 percent rating for this 
associated retinopathy retroactively effective as of February 
9, 2005, and there is no claim currently on appeal for a 
higher rating for this additional residual disability.  

Accordingly, absent medical evidence of regulation of 
activities due to his diabetes mellitus, the preponderance of 
the evidence is against a disability rating greater than 20 
percent.  38 C.F.R. § 4.3.  

Higher Disability Rating for the Erectile Dysfunction

As mentioned previously, the veteran has been assigned a 
noncompensable (zero percent) disability rating for his 
erectile dysfunction, as a complication of his service-
connected diabetes mellitus.  It is important to keep in mind 
that he is already receiving SMC for his erectile 
dysfunction, under 38 C.F.R. § 3.350(a) (2007), for loss of 
use of a creative organ.  See also 38 U.S.C.A. § 1114(k) 
(West 2002 and Supp. 2007).  The issue presently before the 
Board is whether a schedular compensable rating should be 
assigned under the rating schedule for erectile dysfunction.  



The veteran's impotence (erectile dysfunction), associated as 
a complicating factor of his diabetes, is most appropriately 
rated analogously under Diagnostic Code 7599-7522 for 
"deformity of the penis with loss of erectile power."  The 
Board notes that review of the regulations for evaluation of 
genitourinary conditions discloses no other diagnostic code 
that more appropriately reflects the disability at issue.  38 
C.F.R. §§ 4.20, 4.27.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  However, a separate 
initial compensable rating necessitates meeting the 
requirements for a 20 percent disability rating under DC 
7522.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

In order for the veteran to receive a higher 20 percent 
rating, Diagnostic Code 7522 requires physical deformity of 
the penis with loss of erectile power.  A footnote to 
Diagnostic Code 7522 also indicates the disability is to be 
reviewed for entitlement to SMC for loss of use of a creative 
organ under 38 C.F.R. § 3.350(a), which, as mentioned, it 
already has been.  So that is no longer a concern.

Based on the evidence of record, the Board finds that a 
compensable evaluation for erectile dysfunction is not 
warranted.  While the veteran has loss of erectile power, the 
medical evidence of record neither indicates nor does the 
veteran contend that he has any physical deformity of his 
penis.  Specifically, a November 2007 VA examination report 
stated that his "penis is normal without induration or other 
palpable abnormality."  And on no other occasion did 
examinations or treatment records reveal a physical deformity 
of the penis.  Without evidence of deformity of the penis, 
there is no basis for the assignment of a compensable 
evaluation for erectile dysfunction.  Here, the requirement 
under Diagnostic Code 7522 of deformity of the penis "with" 
loss of erectile power clearly means that both factors are 
required.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).

Accordingly, the Board finds the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's erectile dysfunction.  38 C.F.R. § 4.3.

Higher Disability Rating for Hypertension

As also mentioned previously, the veteran has been assigned a 
noncompensable (zero percent) disability rating for his 
hypertension, as another complication of his service-
connected diabetes mellitus.  See 38 C.F.R. § 4.31.  The 
issue presently before the Board is whether a schedular 
compensable rating should be assigned under the rating 
schedule for this condition.  However, a separate initial 
compensable rating under Diagnostic Code 7101 for 
hypertension requires a 10 percent disability rating.  

Hypertension is evaluated as 10-percent disabling when 
diastolic pressures are predominantly 100 or more or when 
systolic pressures are predominantly 160 or more, or a 
minimum evaluation could be assigned for an individual with a 
history of diastolic pressures predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation is for assignment when diastolic pressures are 
predominantly 110 or more or systolic pressures are 
predominantly 200 or more.  Diagnostic Code 7101.  

A review of the VA and private medical treatment records, and 
VA examination reports, shows the veteran's hypertension has 
rarely reached a compensable level of either diastolic or 
systolic pressures.  In fact, the vast majority of his blood 
pressure readings revealed that diastolic pressure was 
predominantly less than 100, and that systolic pressure was 
predominantly less than 160.  The most recent VA examination 
reports in October 2006 and November 2007 noted blood 
pressure readings of 134/84 and 149/83, respectively, neither 
of which meet a compensable level of either diastolic or 
systolic pressure under Diagnostic Code 7101.  

Accordingly, the Board finds the preponderance of the medical 
evidence is against a compensable disability rating for the 
veteran's hypertension.  38 C.F.R. § 4.3.  

Fenderson Consideration

The veteran's diabetes mellitus has never been more than 20-
percent disabling at any time since May 8, 2001, the 
effective date of service connection for this disability.  In 
addition, the complications - namely, his erectile 
dysfunction and hypertension, have never been more than zero-
percent disabling, respectively, at any time since that date.  
Therefore, there is no basis for the Board to stage these 
ratings.  Fenderson, 12 Vet. App at 125-26.

Extra-Schedular Consideration

There also is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  There is 
no credible indication the veteran's diabetes mellitus, 
erectile dysfunction, and/or hypertension markedly interfere 
with his ability to work, meaning above and beyond that 
contemplated by his schedular rating of 20 percent.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Importantly, he already 
has a total disability rating based on his unemployability 
(TDIU) since March 27, 2002.  And, as already mentioned, 
he also is separately receiving SMC based on the loss of use 
of a creative organ.  See 38 C.F.R. § 3.350(a); 38 U.S.C.A. § 
1114(k).  There is no other evidence of any exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for his disability 
by the regular rating schedule.  His evaluation and treatment 
has primarily been on an outpatient basis, not as an 
inpatient.  Consequently, he is clearly adequately 
compensated for his disabilities by the regular rating 
schedule.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).  


ORDER

The claim for an initial disability rating higher than 20 
percent for Type II Diabetes Mellitus is denied.  

The claim for an initial compensable disability rating for 
erectile dysfunction is denied.  

The claim for an initial compensable disability rating for 
hypertension is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


